Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 1 of 10 Page ID #:141



    1 DANIEL M. PETROCELLI (S.B. #97802)
      dpetrocelli@omm.com
    2 MOLLY M. LENS (S.B. #283867)
      mlens@omm.com
    3 O’MELVENY & MYERS LLP
      1999 Avenue of the Stars, 8th Floor
    4 Los Angeles, California 90067-6035
      Telephone: (310) 553-6700
    5 Facsimile: (310) 246-6779
    6 KENDALL TURNER (S.B. #310269)
      kendallturner@omm.com
    7 O’MELVENY & MYERS LLP
      1625 I Street NW
    8 Washington, DC 20006
      Telephone: (202) 383-5300
    9 Facsimile: (202) 383-5414
   10 Attorneys for Twentieth Century Fox Film
   11 Corporation d/b/a 20th Century Studios
   12                    UNITED STATES DISTRICT COURT
   13                   CENTRAL DISTRICT OF CALIFORNIA
   14
   15   TWENTIETH CENTURY FOX FILM               Case No. 2:21-cv-03272-GW-JEM
        CORPORATION d/b/a 20th Century
   16   Studios, a Delaware corporation
                                                 TWENTIETH CENTURY FOX
   17                    Plaintiff,              FILM CORPORATION’S
                                                 ANSWER TO
   18        v.
                                                 COUNTERCLAIM
   19   JAMES E. THOMAS and JOHN C.
        THOMAS                                   Hon. George Wu
   20
                         Defendants.
   21
   22   JAMES E. THOMAS and JOHN C.
        THOMAS
   23
                         Counterclaimants,
   24
             v.
   25
        TWENTIETH CENTURY FOX FILM
   26   CORPORATION d/b/a 20th Century
        Studios, a Delaware corporation
   27
                         Counter-Defendant.
   28
   29                                  20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                              CASE NO. 2:21-CV-03272-GW-JEM
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 2 of 10 Page ID #:142



    1        Twentieth Century Fox Film Corporation (“20th Century”) hereby
    2 answers the Counterclaim of James E. Thomas and John C. Thomas (the
    3 “Thomases”) as follows:
    4                          JURISDICTION AND VENUE
    5        1.     Paragraph 1 contains conclusions of law to which no answer is
    6 required.
    7        2.     Paragraph 2 contains conclusions of law to which no answer is
    8 required.
    9        3.     20th Century admits that it maintains its principal place of business
   10 in Los Angeles County and regularly conducts business in this district. The
   11 remainder of Paragraph 3 contains conclusions of law to which no answer is
   12 required.
   13        4.     Paragraph 4 contains conclusions of law to which no answer is
   14 required.
   15                           NATURE OF THE ACTION
   16        5.     Paragraph 5 contains conclusions of law to which no answer is
   17 required. Nonetheless, 20th Century agrees that authors, under certain
   18 circumstances, have the right to terminate a grant of rights under copyright. But
   19 the Thomases’ characterization omits several key limitations on the exercise and
   20 effectuation of a termination under Section 203(a).
   21        6.     Paragraph 6 contains conclusions of law to which no answer is
   22 required. However, it ignores that the termination right embodied in Section 203
   23 was carefully calibrated to account for the “legitimate needs” both of authors
   24 and of publishers, film producers, and other users of expressive works. H.R.
   25 Rep. No. 94-1476, at 124 (1976). Thus, Section 203 was drafted as a
   26 “compromise” that “would be of practical benefit to authors and their families
   27 without being unfair to publishers, film producers, and other users.”
   28
   29                                   20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                               CASE NO. 2:21-CV-03272-GW-JEM
                                              -2-
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 3 of 10 Page ID #:143



    1 Supplementary Report of the Register of Copyrights on the General Revision of
    2 the U.S. Copyright Law: 1965 Revision Bill, at 72 (1965) (emphasis added).
    3         7.    20th Century admits that it acquired the screenplay entitled
    4 “Hunters” (the “Hunters Screenplay”) in 1986 and that the Thomases then
    5 wrote, on a work made for hire basis, the screenplay that ultimately would be
    6 used for the original Predator film, which was released in 1987. 20th Century
    7 also admits that the original Predator film starred Arnold Schwarzenegger and
    8 was the first film in the Predator film franchise. 20th Century lacks knowledge
    9 or information sufficient to form a belief as to the truth of the remaining
   10 allegations of Paragraph 7 and/or denies such allegations.
   11         8.    20th Century admits that the Thomases served a notice of
   12 termination in 2016 that listed a purported termination date of April 17, 2021
   13 (“Notice One”). The remainder of Paragraph 8 contains legal argument and
   14 conclusions of law to which no answer is required. Nonetheless, 20th Century
   15 denies that Notice One was “proper[].” Notice One is premature and therefore
   16 invalid, because it seeks to terminate the grant of rights to the Hunters
   17 Screenplay (the “Grant”) before the opening of the statutory termination window
   18 under Section 203(a)(3). Because the Grant covers the right of publication of
   19 the work, the applicable termination window does not open until the earlier of
   20 thirty-five years from the date of publication (here, June 2022) or forty years
   21 from the date of execution of the grant (here, April 2026). 20th Century does
   22 not dispute that Section 203 endows the Thomases with the right to terminate the
   23 Grant; it contests only their premature exercise of that right.
   24                                      PARTIES
   25         9.    20th Century admits the allegations of Paragraph 9.
   26         10.   20th Century admits the allegations of Paragraph 10.
   27         11.   20th Century admits that it is a Delaware corporation with a
   28 principal place of business in Los Angeles, California. 20th Century also admits
   29                                    20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                                CASE NO. 2:21-CV-03272-GW-JEM
                                              -3-
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 4 of 10 Page ID #:144



    1 that it conducts business in the Central District of California. The remaining
    2 allegations of Paragraph 11 are conclusions of law to which no answer is
    3 required.
    4                          STATUTORY BACKGROUND
    5         12.   Paragraph 12 contains conclusions of law to which no answer is
    6 required. 20th Century agrees that authors, under certain circumstances, have
    7 the right to terminate a grant of rights under copyright, but the Thomases’
    8 characterization omits several key limitations on the exercise and effectuation of
    9 a termination under Section 203.
   10         13.   Paragraph 13 contains conclusions of law to which no answer is
   11 required. Paragraph 13 also notably omits the alternative termination window
   12 applicable in cases like this one, where the grant covers the right of publication.
   13 In such cases, the termination window does not open until the earlier of thirty-
   14 five years from the date of publication or forty years from the date of execution
   15 of the grant. 17 U.S.C. § 203(a)(3).
   16         14.   Paragraph 14 contains conclusions of law to which no answer is
   17 required. Paragraph 14 also does not include an exhaustive list of the
   18 requirements to effectuate a termination under Section 203.
   19         15.   Paragraph 15 contains legal argument and conclusions of law to
   20 which no answer is required. Paragraph 15 also does not include an exhaustive
   21 list of the requirements to effectuate a termination under Section 203. In
   22 addition, it ignores that the termination right embodied in Section 203 was
   23 carefully calibrated to account for the “legitimate needs” both of authors and of
   24 publishers, film producers, and other users of expressive works. H.R. Rep. No.
   25 94-1476, at 124 (1976). Thus, Section 203 was drafted as a “compromise” that
   26 “would be of practical benefit to authors and their families without being unfair
   27 to publishers, film producers, and other users.” Supplementary Report of the
   28
   29                                    20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                                CASE NO. 2:21-CV-03272-GW-JEM
                                              -4-
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 5 of 10 Page ID #:145



    1 Register of Copyrights on the General Revision of the U.S. Copyright Law:
    2 1965 Revision Bill, at 72 (1965) (emphasis added).
    3         16.   Paragraph 16 contains conclusions of law to which no answer is
    4 required. Paragraph 16 also neglects to mention that the regulatory harmless
    5 error provision does not and cannot excuse noncompliance with the core
    6 statutory mandates of Section 203, including the applicable termination window
    7 and the requisite period for service of a termination notice.
    8         17.   Paragraph 17 contains legal argument and conclusions of law to
    9 which no answer is required. That a grantee may negotiate for a further grant of
   10 a terminated transfer also does not vitiate the importance of strict adherence to
   11 the applicable statutory termination window, which itself is a product of
   12 compromise and a delicate balancing of interests.
   13         18.   Paragraph 18 contains legal argument and conclusions of law to
   14 which no answer is required. 20th Century agrees that it may continue to exploit
   15 its preexisting derivative works, irrespective of termination of the Grant.
   16         19.   Paragraph 19 contains legal argument and conclusions of law to
   17 which no answer is required. 20th Century agrees that it may continue to exploit
   18 the Hunters Screenplay and the Predator franchise internationally, irrespective
   19 of termination of the Grant.
   20                FACTS COMMON TO ALL COUNTERCLAIMS
   21         20.   Whether the Hunters Screenplay qualifies as a work made for hire
   22 is a conclusion of law to which no answer is required. 20th Century admits that
   23 the Thomases authored the Hunters Screenplay, but lacks knowledge or
   24 information sufficient to form a belief as to the truth of the remaining allegations
   25 of Paragraph 20.
   26         21.   20th Century admits the allegations of Paragraph 21.
   27         22.   20th Century admits that the Thomases wrote, on a work made for
   28 hire basis, the screenplay that ultimately would be used for the original Predator
   29                                    20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                                CASE NO. 2:21-CV-03272-GW-JEM
                                              -5-
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 6 of 10 Page ID #:146



    1 film, which was released in theaters on June 12, 1987. Whether the Predator
    2 film was derivative of the Hunters Screenplay is a conclusion of law to which no
    3 answer is required. 20th Century denies the remaining allegations of Paragraph
    4 22.
    5         23.   Paragraph 23 contains legal argument and conclusions of law to
    6 which no answer is required. Nonetheless, 20th Century agrees that the
    7 Thomases have the right to recapture the domestic rights to the Hunters
    8 Screenplay, but only upon opening of the applicable statutory termination
    9 window under Section 203(a)(3). Because the Grant covers the right of
   10 publication—it not only confers “all of [the Thomases’] right, title and interest
   11 in and to the Literary Property [i.e., the Hunters Screenplay],” but also expressly
   12 encompasses a “Publications” right—the alternative termination window in
   13 Section 203(a)(3) applies, whereby the termination window does not open until
   14 the earlier of thirty-five years from the date of publication (here, June 2022) or
   15 forty years from the date of execution of the grant (here, April 2026). The
   16 Thomases apply the incorrect termination window and, in turn, arrive at the
   17 incorrect window for service of a termination notice.
   18         24.   20th Century admits that it was served by the Thomases with a
   19 notice of termination on June 9, 2016, which named the additional entities listed
   20 in Paragraph 24. The remainder of Paragraph 24 consists of conclusions of law
   21 to which no answer is required. However, 20th Century denies that the
   22 Thomases effected a termination of the Grant by serving Notice One, because it
   23 is premature and therefore invalid.
   24         25.   20th Century admits that Notice One bore a purported effective
   25 termination date of April 17, 2021. The remainder of Paragraph 25 consists of
   26 conclusions of law to which no answer is required. However, 20th Century
   27 denies that Notice One permits the Thomases to recapture the rights to the
   28 Hunters Screenplay upon passage of that purported effective date, because it
   29                                    20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                                CASE NO. 2:21-CV-03272-GW-JEM
                                              -6-
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 7 of 10 Page ID #:147



    1 predates the opening of the applicable termination window under Section
    2 203(a)(3).
    3         26.   20th Century admits that Notice One was served before April 17,
    4 2021. Whether Notice One complied with the requirements of the Copyright
    5 Act and the accompanying regulations is a conclusion of law to which no answer
    6 is required. Nonetheless, 20th Century denies that Notice One “was drafted,
    7 served, and accepted for recordation . . . all in full compliance with the
    8 Copyright Act, 17 U.S. § 203(a), and the regulations promulgated thereunder by
    9 the Register of Copyrights, 37 C.F.R. § 201.10.” Notice One is premature and
   10 therefore invalid, because it seeks to terminate the Grant before the opening of
   11 the statutory termination window under Section 203(a)(3). Because the Grant
   12 covers the right of publication of the work, the applicable termination window
   13 does not open until the earlier of thirty-five years from the date of publication
   14 (here, June 2022) or forty years from the date of execution of the grant (here,
   15 April 2026). 20th Century does not dispute that Section 203 endows the
   16 Thomases with the right to terminate the Grant; it contests only their premature
   17 exercise of that right.
   18         27.   20th Century admits that its counsel contacted the Thomases’
   19 counsel in January 2021 regarding Notice One and that 20th Century and other
   20 third parties served a counter-notice on the Thomases in January 2021—
   21 although 20th Century had no legal obligation to serve a counter-notice at any
   22 point in order to challenge the Thomases’ termination notice. The remainder of
   23 Paragraph 27 consists of legal argument and conclusions of law to which no
   24 answer is required. Nonetheless, 20th Century denies that the alternative
   25 termination window in Section 203(a)(3) is limited to book publication grants.
   26 The statutory language contains no such limitation but rather expressly applies
   27 to any grant that “covers the right of publication of the work.” The Thomases’
   28 argument also neglects that the legislative history instructs that book publishers
   29                                    20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                                CASE NO. 2:21-CV-03272-GW-JEM
                                              -7-
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 8 of 10 Page ID #:148



    1 were not alone in advocating for the alternative termination window for grants
    2 covering the right of publication. Instead, “[t]his alternative method of
    3 computation was intended to meet the arguments of book publishers and others”
    4 concerning the potential for delay between execution of a contract covering the
    5 right of publication and the ultimate publication of the work. H.R. Rep. No. 90-
    6 83, at 93 (1967) (emphasis added); see also Supplementary Report of the
    7 Register of Copyrights on the General Revision of the U.S. Copyright Law:
    8 1965 Revision Bill, at 75 (1965) (“The book publishers, among others, have
    9 argued that in many cases a straight period of 35 years from the execution would
   10 be illusory,” given the potential for delay between execution of the grant and
   11 publication. (emphasis added)). Although the Thomases’ interpretation of
   12 Section 203 is erroneous, 20th Century also denies that the Grant would not
   13 qualify as one covering the right of book publication.
   14         28.   20th Century admits that it and a related third party were served
   15 with two additional notices of termination on January 12, 2021, which listed
   16 effective termination dates of June 14, 2022 (“Notice Two”) and January 13,
   17 2023 (“Notice Three”), respectively. 20th Century lacks knowledge or
   18 information sufficient to form a belief as to the truth of the remaining allegations
   19 of Paragraph 28 and/or such allegations contain legal argument and conclusions
   20 of law to which an answer is not required.
   21         29.   20th Century admits that, through the counsel of record in this
   22 matter, it served a second counter-notice on the Thomases on or about March 25,
   23 2021. 20th Century denies the remaining allegations of Paragraph 29.
   24                             FIRST COUNTERCLAIM
   25    (Declaratory Relief: Termination Is Effective Under 17 U.S.C. § 203(a))
   26         30.   20th Century incorporates by reference the answers to Paragraphs 1
   27 through 29, as though fully set forth herein.
   28
   29                                    20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                                CASE NO. 2:21-CV-03272-GW-JEM
                                              -8-
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 9 of 10 Page ID #:149



    1         31.   Paragraph 31 contains legal argument and conclusions of law to
    2 which no answer is required.
    3         32.   20th Century admits the allegations of Paragraph 32.
    4         33.   Paragraph 33 contains legal argument and conclusions of law to
    5 which no answer is required. Nonetheless, 20th Century denies that Notice One
    6 is valid and effective, given that it states a purported effective date that predates
    7 the opening of the applicable termination window in June 2022. The Thomases’
    8 attempt to effect a premature termination of the Grant on April 17, 2021—
    9 disturbing the careful compromise embodied in Section 203 between the rights
   10 of grantors and grantees—fails as a matter of law. Notice Two is also invalid
   11 because it was served less than two years before its effective date, in violation of
   12 17 U.S.C. § 203(a)(4)(A). However, 20th Century does not dispute that the
   13 Grant is terminable, provided the Thomases satisfy the requirements of Section
   14 203 and the accompanying regulations.
   15         34.   Paragraph 34 contains legal argument and conclusions of law to
   16 which no answer is required.
   17         35.   Paragraph 35 contains legal argument and conclusions of law to
   18 which no answer is required. However, 20th Century denies that the Thomases
   19 are entitled to a preliminary injunction or a permanent injunction. The statutory
   20 termination window does not open until June 2022, rendering invalid the
   21 Thomases’ attempt to effect a premature termination of the Grant on April 17,
   22 2021. Because 20th Century continued to hold the rights to the Hunters
   23 Screenplay after April 17, 2021, and continues to hold such rights unless and
   24 until a valid termination is effected, the Thomases are not entitled to the
   25 injunctive relief they seek.
   26
   27
   28
   29                                     20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                                 CASE NO. 2:21-CV-03272-GW-JEM
                                               -9-
Case 2:21-cv-03272-GW-JEM Document 27 Filed 07/09/21 Page 10 of 10 Page ID #:150



    1                           AFFIRMATIVE DEFENSES
    2        In addition to the grounds set out in the Answer to the Counterclaim
    3 herein, 20th Century hereby reserves the right to assert affirmative defenses
    4 concerning the Thomases’ Counterclaim.
    5
    6        WHEREFORE, 20th Century prays for judgment as follows:
    7        1.     That the Thomases take nothing by their Counterclaim, and the
    8 Counterclaim be dismissed with prejudice;
    9        2.     That the Thomases be denied each and every demand and prayer for
   10 relief contained in the Counterclaim;
   11        3.     That judgment be entered in favor of 20th Century and against the
   12 Thomases on the Counterclaim;
   13        4.     That 20th Century be awarded reasonable attorneys’ fees and costs;
   14 and
   15        5.     That 20th Century be awarded such other and further relief as the
   16 Court may deem appropriate.
   17
   18
   19         Dated: July 9, 2021                 O’MELVENY & MYERS LLP
   20
   21                                             By:       /s/ Daniel M. Petrocelli
                                                              Daniel M. Petrocelli
   22
                                                  Attorneys for Twentieth Century Fox
   23                                             Film Corporation d/b/a 20th Century
                                                  Studios
   24
   25
   26
   27
   28
   29                                   20TH CENTURY’S ANSWER TO COUNTERCLAIM
   30                                               CASE NO. 2:21-CV-03272-GW-JEM
                                              - 10 -
